DETAILED ACTION
This Office action for U.S. Patent Application No. 16/944,222 is responsive to communications filed 21 April 2022, in reply to the Requirement for Restriction of 1 March 2022.
Claims 1–31 are pending.
In the previous Office action, Applicant was required to elect one of Invention I (claims 1–14) and Invention II (claims 15–31).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I (claims 1–14) in the reply filed on 21 April 2021 is acknowledged.  The traversal is on the ground that there is a substantial overlap between claims 1 and 14.  This is not found persuasive because the examiner agrees with Applicant that claim 14 is directed to the same invention as claim 1.  This is why claim 1 was grouped with claim 14 in invention I in the Requirement for Restriction.  Applicant did not substantially address the determination that claims 15–31 are considered directed to a different invention than claims 1–14.  Additionally, because Applicant accurately reproduced the limitations of claim 14, not a claim in Invention II, in the comparison table with claim 1, the examiner does not consider the statements that “The Applicant presents below in a table-format a side-by-side comparison of the claim language for claims 1 and 14” and that “both claims 1 and 14 clearly overlap in scope” to be mere typographical errors.  The requirement is still deemed proper and is therefore made FINAL.
Claims 15–31 are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 21 April 2022

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in M.P.E.P. § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: the photoelectric conversion unit of claims 1–3 and 8, the pixel control unit of claim 4, the amplifier unit of claim 7, the signal processing unit of claim 12, and the control unit of claim 13.
Because these claim limitations are being interpreted under 35 U.S.C. § 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. § 112(f), sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. § 112(f).

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1–4, 6, 8, 10–12, and 14 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2021/0235028 A1 (“Finateu”).
Finateu, directed to image sensing, teaches with respect to claim 1, a photoelectric conversion device comprising:
a plurality of pixel circuits (¶ 0108, Fig. 7; diagram of converter for each pixel 100) each including a photoelectric conversion unit configured to generate charges by photoelectric conversion (¶ 0109, photo-signal converter)
and a transistor configured to transfer the charges from the photoelectric conversion unit (Fig. 7, ¶ 0110, switch S1); and
a plurality (¶ 0108, converter for each pixel 100) of exposure control circuits each including a capacitor configured to hold a signal corresponding to an exposure period in the photoelectric conversion unit (¶¶ 0109–110, capacitor C1)
and a comparator circuit configured to compare a potential of a first terminal of two terminals of the capacitor with a threshold potential (¶ 0109, Comparator generates a completion signal when the voltage across C1 reaches a reference voltage)
wherein each of the plurality of exposure control circuits controls an exposure period of the photoelectric conversion unit by outputting a signal based on a comparison result caused by the comparator circuit to a control terminal of the transistor (Fig. 7, ¶¶ 0111–13, logic causes reference voltage for comparator to be adjusted for desired completion time)
and driving the transistor (Fig. 7, logic controls S1).

Regarding claim 2, Finateu teaches the photoelectric conversion device according to claim 1, wherein exposure in the photoelectric conversion unit is started by the transistor being driven from an on-state to an off-state at a timing when a level relationship between the potential of the first terminal and the threshold potential changes (¶¶ 0109–110, opening of switch S1).

Regarding claim 3, Finateu teaches the photoelectric conversion device according to claim 1, wherein exposure in the photoelectric conversion unit ends by the transistor being driven from an off-state to an on-state (¶ 0109, comparator generates completion signal).

Regarding claim 4, Finateu teaches the photoelectric conversion device according to claim 3, wherein the plurality of pixel circuits are arranged over a plurality of rows (¶ 0066, rectangular array of pixels)
the photoelectric conversion device further comprising a pixel control unit configured to control a timing to output a signal based on the charges (Fig. 7, ¶¶ 0108–113; logic) for each row of the plurality of rows (Fig. 7, ¶ 0108; converter circuitry for each pixel)
wherein the pixel control unit outputs a signal used for controlling a timing when the transistor is driven from an off-state to an on-state to the pixel circuit for each row of the plurality of rows (Fig. 7, logic outputs to control switch S1; ¶¶ 0111–113, logic causes reference voltage for comparator to be adjusted for desired completion time).

Regarding claim 6, Finateu teaches the photoelectric conversion device according to claim 1, wherein each of the plurality of exposure control circuits further includes a voltage converter circuit arranged between an output terminal of the comparator circuit and the control terminal of the transistor (Fig. 7, logic between comparator and S1).

Regarding claim 8, Finateu teaches the photoelectric conversion device according to claim 1, wherein the transistor transfers the charges from the photoelectric conversion unit to a potential line having a predetermined potential (¶ 0062, photodetector outputs to first output having current proportional to light intensity, in contrast with second output having voltage proportional to light intensity).

Regarding claim 10, Finateu teaches the photoelectric conversion device according to claim 1, wherein each of the plurality of exposure control circuits controls corresponding one pixel circuit of the plurality of pixel circuits (Fig. 7, ¶ 0108; converter circuitry for each pixel).

Regarding claim 11, Finanteu teaches the photoelectric conversion device according to claim 1, wherein each of the plurality of exposure control circuits controls corresponding two or more pixel circuits of the plurality of pixel circuits (¶ 0070, event readout circuit may be shared between all pixels).

Regarding claim 12, Finanteu teaches an imaging system comprising:
the photoelectric conversion device according to claim 1 (claim 1 rejection supra); and
a signal processing unit configured to process signals output from the pixel circuits of the photoelectric conversion device (Fig. 2B, processing unit 113).

Regarding claim 14, Finanteu teaches an exposure control device configured to control (Fig. 2B, processing unit 113) [the claim 1 device] (claim 1 rejection supra).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Finanteu in view of U.S. Patent Application Publication No. 2020/0396399 A1 (“Tsai”).
Claim 9 is directed to the pixel circuits being on a different substrate than the exposure control circuits.  Tsai does not disclose the physical arrangement of the electronic components on a chip.  However, Tsai, directed to a pixel sensor, teaches with respect to claim 9, the photoelectric conversion device according to claim 1,
wherein the plurality of pixel circuits are arranged on a first substrate (Fig. 8B, photodiodes are placed on shallower substrate 840 near light receiving surface 800); and
wherein the plurality of exposure control circuits are arranged on a second substrate (id., processing circuits for each pixel are placed on deeper substrate 848).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to build the Finanteu device with the processing circuitry at a deeper substrate than the photodiodes, as taught by Tsai, in order to reduce the size of the semiconductor device.  Finanteu ¶ 0124.

Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Finanteu in view of Japanese Patent Application Publication No. JP 2019-068405 A (“Matsumoto”).  An English-language translation from the European Patent Office is relied on, including for citation.
Claim 13 is directed to acquiring distance information to an object from a parallax image.  Finanteu does not disclose 3D or rangefinding applications, and Tsai teaches the use of infrared, not parallax, for 3D imaging.  However, Finanteau in combination with Matsumoto, directed to a chip for an imaging system, teaches with respect to claim 13, a moving body comprising:
the photoelectric conversion device according to claim 1 (claim 1 rejection supra),
a distance information acquisition unit configured to acquire, from a parallax image based on signals from the photoelectric conversion device, distance information on a distance to an object (Matsumoto ¶¶ 0077, 0081; parallax calculating unit calculates parallax to determine distance information from a parallax image); and
a control unit configured to control the moving body based on the distance information (¶ 0081, using distance to determine if a collision is immanent and avoid the collision or activate safety devices if the collision is inevitable).
It would have been obvious at the time of effective filing to build the Finanteu device for use in a moving body such as a car, as taught by Matsumoto, in order to prevent and avoid collisions.  Matsumoto ¶¶ 0081–82.

Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 5 recites the control signal is input into a second terminal of the two terminals of the capacitor.  For Finanteu Figure 7, this would require C1 to be connected to Vref instead of line voltage.  Other capacitors in further embodiments, such as capacitor C2 in Figure 11, also do not recite this limitation.  Claim 7 recites the claim 1 transistor driven by the comparator circuit to transfer the charges from the photoelectric conversion unit into an input node of an amplifier unit.  In contrast, Finanteu in example embodiment Figure 10 shows switch S1 connected to the first output of the transistor stack M1–M6, not directly to the output Iph from the photodiode and into the transistor stack.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2020/0018653 A1
WO 2010/087881 A1
US 2009/0072120 A1
WO 02/47377 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David N Werner/Primary Examiner, Art Unit 2487